Citation Nr: 0317548	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-24 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for a discolored front 
tooth for compensation purposes.

3.  Entitlement to an increased disability evaluation for 
bursitis of the right hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to 
September 1992.  Evidence of record also reflects that the 
veteran had an additional four months of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the veteran originally attempted to 
claim entitlement to outpatient dental treatment in February 
1995.  The veteran submitted a copy of a service medical 
entry, dated in October 1990, that reflected treatment for a 
facial injury and a loose tooth.  VA treatment records 
reflect that the veteran was afforded a VA dental evaluation 
in November 1992, approximately two months after service, 
that noted a discoloration of tooth #8.  The dental record 
reflects that bleaching of the tooth was done.  The veteran's 
claim for service connection for treatment purposes was 
denied by way of a rating decision dated in January 1999.  
The rating decision held that there was no evidence of dental 
trauma in service; however, there was no reference to the 
November 1992 dental record at that time.  

The veteran, through his representative, submitted a claim 
for service connection for dental trauma in March 2000.  The 
submission noted the prior denial in January 1999.  The 
submission also noted that VA treated the veteran for his 
discolored tooth in November 1992.  The submission indicated 
that the veteran was again requesting consideration of 
service connection for a dental injury due to trauma in 
service.  

The current issue on appeal was developed as entitlement to 
service connection for a discolored tooth for compensation 
purposes rather than consideration of whether new and 
material evidence was received to establish entitlement to 
service connection for treatment purposes.  The Board 
construes the veteran's submission as a request to reopen his 
previously denied claim for treatment, with consideration of 
the November 1992 VA dental treatment record.  As this issue 
has not been developed or certified on appeal it is referred 
to the RO for such further action as may be necessary.


REMAND

The veteran submitted his claim for an increased rating for 
his service-connected right hip disability and to reopen a 
claim of entitlement to service connection for a left ankle 
disability in October 1999.  He later submitted a claim for 
dental benefits in March 2000.  The RO denied the veteran's 
claims in April 2000 and provided notice of the denial May 
2000.  

The veteran submitted his notice of disagreement with the 
RO's rating action in October 2000.  The RO issued a 
statement of the case in October 2000.  The veteran perfected 
his appeal in December 2000.  No further action was taken by 
the RO on the appealed issues until July 2002 when the case 
was certified to the Board.

In developing this case, the RO failed to apprise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.

The Board also notes that the veteran requested a Board 
hearing in September 2002 after his case was certified on 
appeal.  The veteran also submitted VA x-ray reports 
pertaining to, inter alia, his right hip.  These x-rays were 
ordered as part of a clinical evaluation; their existence 
strongly suggests that there are outstanding VA records that 
should be obtained and associated with the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The veteran testified at a hearing before the Board in March 
2003.  At that time it was noted that the veteran was last 
examined for his service-connected right hip disability in 
February 2000 and a new examination was requested.  
Accordingly, upon remand the veteran must be afforded a 
thorough and contemporaneous medical examination.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claims.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated the veteran 
for his right hip, left ankle and 
dental complaints.  After securing 
the necessary release, the RO should 
obtain those records that have not 
been previously secured, especially 
any VA treatment records.

3.  The veteran should be afforded a 
VA orthopedic examination to 
ascertain the current severity of 
his service-connected right hip 
disability.  All necessary tests 
should be conducted, including X- 
rays, etc., which the examiner deems 
necessary.  The claims file is to be 
made available to the examiner prior 
to examination for use in the study 
of the case, and the examiner should 
indicate whether a review of the 
claims folder was conducted.  The 
examiner should review the results 
of any testing prior to completion 
of the report.  The report of 
examination should be comprehensive 
and include a detailed account of 
all manifestations of any right hip 
disability found to be present, to 
include functional loss due to 
flare- ups, fatigability, 
incoordination, and pain on 
movements.  Such losses should be 
equated to loss of motion beyond 
that shown clinically.  The examiner 
should provide a complete rationale 
for all conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond.  After giving the veteran 
opportunity to respond to the 
supplemental statement of the case, 
and after expiration of the period 
allowed for response in 38 U.S.C.A. 
§ 5103(b) (West 2002), if 
applicable, the case should be 
returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

